      Case 4:20-cv-00007-CDL-MSH Document 16 Filed 05/18/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

CHARLES MYRON TAYLOR, II,        :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                No. 4:20-cv-00007-CDL-MSH
Commissioner TIMOTHY C. WARD, :
et al.,                          :
                                 :
                 Defendants.     :
_________________________________:

                                ORDER OF DISMISSAL

       Plaintiff Charles Myron Taylor, II, an inmate in Rutledge State Prison in Columbus,

Georgia, filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Compl., ECF

No. 1. Plaintiff also filed a motion for leave to proceed in this action in forma pauperis.

Mot. for Leave to Proceed In Forma Pauperis, ECF No. 2. On January 15, 2020, Plaintiff

was ordered to recast his complaint and pay an initial partial filing fee of $12.00. Order,

ECF No. 5. Thereafter, the Court did not receive either a recast complaint or the initial

partial filing fee within the allotted time. As a result, Plaintiff was ordered to show cause

to the Court why this case should not be dismissed for failure to comply with the previous

order. Order to Show Cause, ECF No. 6.

       After the order to show cause was entered, Plaintiff filed a recast complaint (ECF

No. 7), a marked-up copy of the January 15 Order (ECF No. 8), a response to the order to

show cause (ECF No. 9), a notice of filing (ECF No. 10), and a brief (ECF No. 11).

Plaintiff did not, however, pay the initial partial filing fee. Moreover, of the filings that
      Case 4:20-cv-00007-CDL-MSH Document 16 Filed 05/18/20 Page 2 of 4



Plaintiff submitted, only the marked-up copy of the January 15 Order appeared to address

the filing fee issue in any way. See Marked Copy of Order, ECF No. 8.

       In the January 15 Order, Plaintiff was instructed that, if he could not pay the fee due

to changed circumstances, he could file a new motion to proceed in forma pauperis

explaining why the change in circumstances prevented him from paying the initial partial

filing fee. Order 2, ECF No. 5. Additionally, Plaintiff was informed that he could request

additional time to pay. Id. at 2-3.

       In the marked up copy of the order that Plaintiff returned to the Court, he did not

include any information explaining that he had an inability to pay the initial partial filling

fee, nor did he include a renewed motion to proceed in forma pauperis, as permitted by the

previous order. See Marked Copy of Order, ECF No. 8. Instead, Plaintiff merely blacked

out all portions of the January 15 Order regarding the Prison Litigation Reform Act’s fee

requirements, including the portions of the order directing Plaintiff to pay the initial partial

filing fee. See id. Plaintiff also wrote “rebuttal refute this payment” on various pages of

the copy of the order. See id.

       Although Plaintiff still had not paid the initial partial filing fee, filed a renewed

motion to proceed in forma pauperis, provided the Court with any explanation as to why

the fee has not been paid, or responded to the order to show cause to the extent that it

directed Plaintiff to address the failure to pay the initial partial filing fee, he was given an

additional opportunity respond because his filings appeared to indicate that he wanted to

proceed with this action. To that end, another order to show cause was entered, directing

Plaintiff to address the filing fee issue. Order to Show Cause, ECF No. 12. Plaintiff was

                                               2
      Case 4:20-cv-00007-CDL-MSH Document 16 Filed 05/18/20 Page 3 of 4



instructed that, in responding to that order, he could pay the $12.00 initial partial filing fee,

submit a new motion to proceed in forma pauperis demonstrating that he was unable to

prepay the $12.00 initial partial filing fee, or submit a response explaining why he was

unable to either pay the initial partial filing fee or submit a new motion to proceed in forma

pauperis. Plaintiff was cautioned that his failure to file a timely response would result in

the dismissal of this action.

       Since the entry of the second order to show cause, Plaintiff has filed a copy of a

grievance form seeking his release from prison and a statement in support of a grievance

seeking the return of property Plaintiff says was stolen from him. Exhibit, ECF No. 14;

Brief, ECF No. 15. Neither of these submissions addresses the filing fee issue discussed

above. See generally id. Indeed, the order to show cause was returned to the Court with

a notation that Plaintiff had refused that piece of mail. Mail Returned, ECF No. 13.

       Thus, Plaintiff has been given multiple opportunities to either comply with the order

to pay the initial partial filing fee or to present information to the Court showing that he

has been unable to do so, and he has been cautioned that his failure to comply would result

in the dismissal of this action. Despite these opportunities and warnings, Plaintiff has

refused to comply with the Court orders and has refused communications sent to him by

the Court.    Under these circumstances, Plaintiff’s complaint is now DISMISSED

WITHOUT PREJUDICE for failure to comply with the Court’s orders and otherwise

prosecute this case. See Fed. R. Civ. P. 41(b); Brown v Tallahassee Police Dep’t, 205 F.

App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order.”) (citing Fed. R.

                                               3
     Case 4:20-cv-00007-CDL-MSH Document 16 Filed 05/18/20 Page 4 of 4



Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.

1978)).

      SO ORDERED, this 18th day of May, 2020.



                                 s/Clay D. Land
                                 CLAY D. LAND
                                 CHIEF U.S. DISTRICT COURT JUDGE
                                 MIDDLE DISTRICT OF GEORGIA




                                          4
